DETAILED ACTION

1.	This Office Action is responsive to amendments filed for No. 17/043,738 on September 23, 2021.  Please note Claims 1-3 and 5-18 are pending and have been examined. Please note Claims 13-18 have been withdrawn from consideration in light of an earlier restriction requirement.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on October 22, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. ( US 2016/0111052 A1 ), as applied to Claim 1, further in view of Chen et al. 
( US 2016/0247822 A1 ).

Jeong teaches in Claim 1:
	A pixel layer structure for a display panel, comprising a plurality of pixels, each of the pixels respectively belonging to one of first pixels, second pixels or third pixels based on a color of each pixel ( Figure 3, [0051] discloses a display panel 110 with a plurality of unit pixels 120. As shown, there are a plurality of colors, namely red pixels (read as first pixels), blue pixels (read as second pixels) and green pixels (read as third pixels) ), wherein the pixel structure comprises: 
at least one of pixel layer in a first direction, the pixel layer in the first direction comprising a plurality of pixels, any two adjacent of the pixels having a different color with each other among the first pixels, the second pixels and the third pixels ( Figure 3, [0051]+ a direction D2 (read as a first direction). Looking at the first column (read as a pixel layer) in this direction, labeled with pixel 211, there are two colors, red and blue and this is alternating, i.e. two adjacent pixels have different colors ); and 
at least one of pixel layer in a second direction, the pixel layer in the second direction comprising a plurality of pixels comprising the first pixels, the second pixels and the third pixels ( Figure 3, [0051]+ disclose a direction D1 (read as a second direction). Looking at the first row (read as a pixel layer), there are a plurality of colors, namely red, blue and green ); but

Jeong does not explicitly teach “wherein the at least one of pixel layer at the first direction is a plurality of pixel layers at the first direction, the plurality of pixel layers at the first direction comprising a pixel layer at the first direction with a dark line and a pixel layer at the first direction with a bright line, two adjacent pixels of the plurality of pixels in the pixel layer at the first direction with the bright line are two pixels with two different colors among the first pixels, the second pixels and the third pixels, two adjacent pixels of the plurality of pixels in the pixel layer at the first direction with the dark line are two pixels with two different colors among the first pixels, the second pixels and the third pixels; and even rows of pixels in the pixel layer in the first direction with the dark line are identical with even rows of pixels in the pixel layer in the first direction with the bright line adjacent to the dark line”.

In the same field of endeavor, polarity driving in displays, Chen teaches of the concept of bright and dark lines, ( Chen, Figure 7, [0042]+ ). In particular, the combination teaches:

	wherein the at least one of pixel layer at the first direction is a plurality of pixel layers at the first direction, the plurality of pixel layers at the first direction comprising a pixel layer at the first direction with a dark line and a pixel layer at the first direction with a bright line ( Please note Jeong’s teaching of the first pixel layer (in the vertical direction) and the second pixel layer (in the horizontal direction) is taught by Chen as well in Figure 6, etc. Figure 7 shows a dark line and bright line in the first/vertical direction as well );
( As combined with Jeong, who teaches of two adjacent pixels being different colors, this concept of dark and bright lines alternating is combined with the color subpixels of Jeong. Chen also notes RGB as well, [0005] )
	two adjacent pixels of the plurality of pixels in the pixel layer at the first direction with the dark line are two pixels with two different colors among the first pixels, the second pixels and the third pixels ( Chen teaches in Figure 7 of the dark and bright pixels within the first direction/column direction of lines. The concept of Jeong teaching of having two different colors in each column is also taught and the combination would combine the pixel layout of Jeong with Chen’s driving method )
	even rows of pixels in the pixel layer in the first direction with the dark line are identical with even rows of pixels in the pixel layer in the first direction with the bright line adjacent to the dark line. ( Chen teaches in Figure 7 of the dark and bright pixels within the first direction/column direction of lines. As shown in Figure 8 as well, for the even rows, such as P(n+1) and P(n+3), there are both bright and dark lines with an “identical” structure (as highlighted in Figure 6). Furthermore, Jeong teaches of alternating red and blue and this same concept is shown in the dark/bright concept in Chen. To clarify, P(n+1) and P(n+3) would both correspond to the same identical color. Please note this term “identical” is not well defined )



	As per Claim 2:
	Jeong does not explicitly teach “while displaying a same gray-scale brightness, a display brightness of the pixel layer in the first direction with the bright line is larger than that of the pixel layer in the first direction with the dark line; and the pixel layer in the first direction with the bright line is adjacent and parallel to the pixel layer in the first direction with the dark line.”

In the same field of endeavor, polarity driving in displays, Chen teaches of the concept of bright and dark lines, ( Chen, Figure 7, [0042]+ ). In particular, the combination teaches:

“while displaying a same gray-scale brightness, a display brightness of the pixel layer at the first direction with the bright line is larger than that of the pixel layer at the first direction with the dark line ( Chen, [0042], disclose that when applying a voltage (i.e. same), the inconsistency of pixels, due to different polarities, is apparent. Clearly, the bright pixels will have a higher display brightness than the dark pixels, which leads to the disparity in display effect ); and the pixel layer at the first direction with the bright line is adjacent and parallel to the pixel layer at the first direction with the dark line ( Figures 7 and 8 shows the adjacent dark and bright pixels in the first direction )



	Jeong and Chen teach in Claim 3:
	The pixel layer structure according to claim 2, wherein the pixel layers in the first direction is driven by a data line extending in the first direction ( Figure 3, [0042] and the examiner’s interpretation noted the first direction/D2 corresponds to data lines ); and the pixels in the pixel layers in the first direction have one of positive signal and negative signal ( Figure 3 shows the pixels in the column direction have one of positive or negative polarity ); and the pixel layer in the first direction with the dark line is the pixel layer in the first direction along a signal transmitting direction of a scanning line, wherein a signal of the scanning line switches from positive to negative or from negative to positive signal transmitting direction. ( The combination notes, specifically both references teaching of polarity inversion and Chen teaching of bright and dark lines specifically corresponding to changes in polarity. As the polarity changes (as the scanning line changes from positive to negative or vice-versa), the distinction between dark and bright lines is apparent )

	Jeong and Chen teach in Claim 5:
	The pixel layer structure according to claim 2, wherein the plurality of pixels in the pixel layer in the first direction with the dark line, comprise the pixels with two different colors alone. ( Chen teaches in Figure 8 of adjacent dark pixels and Jeong teaches that adjacent pixels have different colors )

	Jeong and Chen teach in Claim 6:
	The pixel layer structure according to claim 2, wherein the plurality of pixels in the pixel layer in the first direction with the bright line comprise pixels with two different colors alone. ( Chen teaches in Figure 8 of adjacent bright pixels and Jeong teaches that adjacent pixels have different colors )

	Jeong teaches in Claim 7:
	The pixel layer structure according to claim 1, wherein the plurality of pixels in each of the pixel layers in the first direction comprise two pixels with two different colors alone. ( Figure 3 shows the pixel layer in the interpreted first direction D2 being composed of only two colors in each column )

	Jeong teaches in Claim 8:
	A pixel layer structure for a display panel, comprising a plurality of pixels, each of the pixels respectively belonging to one of first pixels, second pixels or third pixels based on a color of each pixel ( Figure 3, [0051] discloses a display panel 110 with a plurality of unit pixels 120. As shown, there are a plurality of colors, namely red pixels (read as first pixels), blue pixels (read as second pixels) and green pixels (read as third pixels) ), wherein the pixel layer structure comprises: 
a plurality of pixel layers in the first direction arranged in parallel along the first direction, each of the pixel layers in the first direction comprising a part of the plurality of pixels ( Figure 3, [0051]+ a direction D2 (read as a first direction). Looking at the first column (read as a pixel layer) in this direction, labeled with pixel 211, there are two multiple, parallel columns/layers ); but

Jeong does not explicitly teach “the plurality of pixel layers in the first direction comprising a pixel layer in the first direction with a dark line and a pixel layer in the first direction with a bright line; and while displaying a same gray-scale brightness, a display brightness of the pixel layer in the first direction with the bright line is larger than that of the pixel layer in the first direction with the dark line; and the pixel layer in the first direction with the bright line is adjacent and parallel to the pixel layer in the first direction with the dark line; wherein the two adjacent pixels of the plurality of pixels in the pixel layer in the first direction with the bright line are two pixels with two different colors among the first pixels, the second pixels and the third pixels, wherein even rows of pixels in the pixel layer in the first direction with the dark line are identical with even rows of pixels in the pixel layer in the first direction with the bright line adjacent to the dark line”

In the same field of endeavor, polarity driving in displays, Chen teaches of the concept of bright and dark lines, ( Chen, Figure 7, [0042]+ ). In particular, the combination teaches:

the plurality of pixel layer at the first direction the plurality of pixel layers at the first direction comprising a pixel layer at the first direction with a dark line and a pixel layer at the first direction with a bright line ( Please note Jeong’s teaching of the first pixel layer (in the vertical direction) and the second pixel layer (in the horizontal direction) is taught by Chen as well in Figure 6, etc. Figure 7 shows a dark line and bright line in the first/vertical direction as well ); and while displaying a same gray-scale brightness, a display brightness of the pixel layer at the first direction with the bright line is larger than that of the pixel layer at the first direction with the dark line ( Chen, [0042], disclose that when applying a voltage (i.e. same), the inconsistency of pixels, due to different polarities, is apparent. Clearly, the bright pixels will have a higher display brightness than the dark pixels, which leads to the disparity in display effect ); and the pixel layer at the first direction with the bright line is adjacent and parallel to the pixel layer at the first direction with the dark line ( Figures 7 and 8 shows the adjacent dark and bright pixels in the first direction ); wherein the two adjacent pixels of the plurality of pixels in the pixel layer at the first direction with the bright line are two pixels with two different colors among the first pixels, the second pixels and the third pixels ( As combined with Jeong, who teaches of two adjacent pixels being different colors, this concept of dark and bright lines alternating is combined with the color subpixels of Jeong. Chen also notes RGB as well, [0005] )
wherein even rows of pixels in the pixel layer in the first direction with the dark line are identical with even rows of pixels in the pixel layer in the first direction with the bright line adjacent to the dark line ( Chen teaches in Figure 7 of the dark and bright pixels within the first direction/column direction of lines. As shown in Figure 8 as well, for the even rows, such as P(n+1) and P(n+3), there are both bright and dark lines with an “identical” structure (as highlighted in Figure 6). Furthermore, Jeong teaches of alternating red and blue and this same concept is shown in the dark/bright concept in Chen. To clarify, P(n+1) and P(n+3) would both correspond to the same identical color. Please note this term “identical” is not well defined )



	Jeong teaches in Claim 9:
	The pixel layer according to claim 8, wherein the pixel layers in the first direction are driven by a data line extending in the first direction ( Figure 3, [0042] and the examiner’s interpretation noted the first direction/D2 corresponds to data lines ); and the pixels in the pixel layers at the first direction have one of positive signal and negative signal ( Figure 3 shows the pixels in the column direction have one of positive or negative polarity ); and the pixel layer in the first direction with the dark line is the pixel layer in the first direction along a signal transmitting direction of a scanning line, wherein a signal of the scanning line switches from positive to negative or from negative to positive in the signal transmitting direction. ( The combination notes, specifically both references teaching of polarity inversion and Chen teaching of bright and dark lines specifically corresponding to changes in polarity. As the polarity changes (as the scanning line changes from positive to negative or vice-versa), the distinction between dark and bright lines is apparent )

	Jeong and Chen teach in Claim 10:
	The pixel layer according to claim 8, wherein two adjacent pixels of the plurality of pixels in the pixel layer in the first direction with the dark line are two pixels with two different colors among the first pixels, the second pixels and the third pixels. ( Chen teaches in Figure 7 of the dark and bright pixels within the first direction/column direction of lines. The concept of Jeong teaching of having two different colors in each column is also taught and the combination would combine the pixel layout of Jeong with Chen’s driving method )

	Jeong and Chen teach in Claim 11:
	The pixel layer according to claim 8, wherein the plurality of pixels in the pixel layer in the first direction with the dark line, comprise the pixels with two different colors alone. ( Chen teaches in Figure 8 of adjacent dark pixels and Jeong teaches that adjacent pixels have different colors )

	Jeong and Chen teach in Claim 12:
	The pixel layer according to claim 8, wherein the plurality of pixels in each of the pixel layer in the first direction with the bright line comprise the pixels with two different colors alone. ( Chen teaches in Figure 8 of adjacent bright pixels and Jeong teaches that adjacent pixels have different colors )

Response to Arguments
7.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments.
	Applicant argues that the combination does not teach of the newly added concept focusing on even rows with the dark line being identical to even rows with the bright line. However, Jeong teaches to alternate red and blue in the first/vertical direction and Chen teaches to alternate bright and dark lines for the even rows as well, such as for P(n+1) and P(n+3). As combined, for the even rows, this would still correspond to the same “identical” color, but would 

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621